210 F.2d 953
G. B. KENT & SONS, Ltd., Plaintiff-Appellant,v.P. LORILLARD COMPANY, Defendant-Appellee.
No. 200.
Docket 22922.
United States Court of Appeals Second Circuit.
Argued March 2, 1954.
Decided March 24, 1954.

Appeal from a judgment of the District Court for the Southern District of New York; Edward Weinfeld, Judge.
Lewis & Mound, New York City, Milton N. Mound, Richard Wincor, and Herbert F. Schmelzer, New York City, of counsel, for plaintiff-appellant.
Campbell, Brumbaugh, Free & Graves, New York City, Walter H. Free, Thomas L. Perkins, Robert McCormack and James N. Buckner, New York City, of counsel, for defendant-appellee.
Before CHASE, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on the opinion below. G. B. Kent & Sons v. P. Lorillard Co., D.C., 114 F.Supp. 621.